Citation Nr: 0108203	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or upon being 
housebound. 


REPRESENTATION

Appellant represented by:	Lawrence N. Paper, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Y. K.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1971 to 
April 1972, and active duty for training purposes from August 
1972 to February 1973.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in February 2000, from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Pittsburgh, Pennsylvania (hereinafter RO).

During the veteran's testimony before the RO in July 2000, he 
raised the issues of entitlement to special adaptive housing 
or special housing adaptation grant, and entitlement to 
annual clothing allowance benefits.  These issues have not 
been developed for appellate review and are referred to the 
RO for appropriate disposition.  


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled for pension purposes.

2.  The veteran is no longer able to protect himself from 
hazards or dangers incident to his daily environment, and is 
unable to ambulate for any appreciable distance without a 
wheelchair.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
in need of aid and attendance of another person have been 
met.  38 U.S.C.A. § 1502 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.351, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was in a motor vehicle accident in 1982 and 
incurred fractures to his left femur and tibia, laceration of 
the left femoral artery, and involvement of the left peroneal 
and posterior tibial nerves.  The injuries resulted in a 
shortening and deformity of the left leg.  In 1983, the 
veteran was admitted to a private facility for treatment of 
depression.  A private medical report dated in 1985, gave a 
history of the veteran being raped in service.  The diagnosis 
was chronic post-traumatic stress disorder, which was 
incorporated with and was evolving into transvestitism.  
Substance abuse was reported beginning at least as early as 
1986.

In a March 1985 rating decision the veteran was awarded a 
permanent and total disability evaluation for pension 
purposes.  This benefit was terminated in a November 1988 
rating decision.

A VA examination in 1992 reported "fairly good" range of 
motion of the back, with chronic soreness in the lumbar area, 
exacerbated on motion.  The left leg was approximately 3 
inches shorter than the right leg, with notable atrophy of 
the left calf muscle.  Scars on the left thigh were not 
tender, but had deep excavations associated with them.  A 
good range of motion of the left knee was reported; however, 
chronic pain was reported.  Reduced left ankle flexion and 
dorsiflexion, as well as flexion and extension of the toes, 
were shown.  Deep tendon reflexes and circulation were good, 
but his sense of touch was decreased over the left foot, 
calf, and thigh.  

A rating action dated in June 1993, found that the veteran 
was permanently and totally disabled and granted nonservice-
connection disability pension benefits.  

A private examination that was conducted in January 2000, to 
determine the need of aid and attendance, indicated that the 
veteran did not have any upper extremity restrictions, that 
resulted in the inability to self feed, button clothing, 
shave, or attend to the needs of nature.  It was noted that 
the left femur was short by 4 to 5 inches, and his left leg 
muscle was atrophic.  It was noted that the veteran wore a 
left leg extender.  The examiner stated that the veteran 
could ambulate with a cane, but could only walk less than one 
block without the assistance of another person.  There was no 
restriction of the spine, trunk, and neck.  Loss of bowel or 
bladder control was not reported, nor were any effects of 
advancing age which would effect the veteran's ability to 
perform self care, ambulate, or travel beyond the premises of 
the home.  The diagnoses were short left femur and atrophic 
left leg muscles.  The examiner concluded that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  

An additional private examination to determine the need for 
aid and attendance was conducted in July 2000.  It was noted 
that the veteran had difficulty walking due to the shortening 
of his left leg, for which he wore a prosthetic shoe.  The 
veteran did not have any upper extremity restrictions that 
resulted in the inability to self-feed, button clothing, 
shave, or attend to the needs of nature.  On examination, 
marked shortening of the left femur was revealed, as well as 
marked atrophy and limitation of motion of the left leg.  
Contracture of the left knee was also found.  The veteran was 
unable to bear weight on his left foot, and it was "hard" 
for the veteran to maintain his balance.  The veteran used a 
cane.  There was marked difficulty with any locomotion, and 
he was unable to walk without the assistance of another 
person.  Movement of the back was restricted and there was a 
marked tilt to the right.  The examiner stated that the 
veteran reported some dizziness.  It was noted that the 
veteran could not get in and out of the bathtub.  The 
examiner stated that the veteran needed constant attendance.  
The diagnoses were severe fracture of the left femur, with a 
secondary tilt of the body, contracture of the knee and foot, 
and atrophy of the left leg.  

The veteran testified at a personal hearing before the RO in 
July 2000, that he needed an attendant to cook and clean for 
him.  He stated that he was not housebound.  Y. K. testified 
that she cooked and cleaned for him.  She also helped him get 
dressed and assisted him in getting in and out of the 
bathtub.  

Thereafter, a VA examination conducted in July 2000, reported 
that the veteran could not stand up or walk by himself, but 
needed to be supported by a walker or a wheelchair.  His left 
lower extremity was "extremely" atrophied.  Foot drop on 
the left foot was shown, for which he wore a foot support and 
brace.  His left foot was ankylosed, with onychomycosis and 
dystrophy of the toenails.  The veteran wore an abdominal 
belt for support to prevent postural apraxia.  His memory was 
poor.  The veteran was poorly nourished, very unsteady, and 
markedly cachectic.  The veteran was unable to walk, and was 
severely kyphotic and scoliotic due to the unequal lengths of 
his legs.  Marked scoliosis of the thoracic and lumbar spine 
was shown.  He complained of severe pain in the hips, the 
left femur, and left knee.  Straight leg raising was 
negative.  Range of motion of the left hip was abduction, 
adduction, and external rotation were to 20 degrees, flexion 
was 90 degrees, and extension and internal rotation were 10 
degrees.  The veteran was able to flex his left knee to 50 
degrees, and extend to 30 degrees.  A fracture of the fifth 
finger was found.  The diagnoses included atrophy of the left 
leg muscles; status post open reduction of the left femur, 
left knee, left pelvis, and left foot; residual of frozen 
cold injury of both feet; marked shortening of the left leg; 
mild hyperinflation of the lungs; mild residual deformities 
of the left fibula and tibia, with calcifications and areas 
of myositis ossificans; tiny spurs of the left calcaneus and 
generalized osteoporosis of the left ankle; callus formation 
on the proximal shaft of the left femur; an old healed 
partially ununited fracture of the left great toe; moderate 
residual deformity and shortening of the left fifth toe, with 
partial fusion; mild deformity of fourth toe; degenerative 
joint disease of first metatarsophalangeal joint of the left 
foot; mild hallux valgus deformities of the first 
metatarsophalangeal joints of both feet, with second through 
fourth being hammertoes; and moderate anterior and lateral 
flexion deformity of the proximal interphalangeal joint of 
the left little finger.  

An additional VA examination conducted at this time reported 
that the veteran stated that he was forgetful, had blurry 
vision, could not walk, and could not get in and out of the 
bathtub.  It was noted that the veteran was poorly nourished 
and underweight.  The examiner stated that the veteran could 
not protect himself from the hazards or dangers of daily 
environment.  He had marked weakness on the left side, 
hemiplegia of the left lower extremity, and also atrophy of 
the left lower extremity muscles.  The veteran did not have 
bowel or bladder incontinence, but needed assistance to get 
into the bathroom.  

A VA psychiatric examination conducted in September 2000, 
found the veteran was of average build, and was alert and 
oriented.  His affect and mood were depressed.  There was no 
indication of a formal thought disorder, hallucinations, or 
delusions.  Suicidal ideation, thought, or plans were not 
found.  The veteran complained of irritability, frustration, 
occasional crying spells, depression, difficulty sleeping, 
loss of interest, and lack of energy.  There were no symptoms 
consistent with post-traumatic stress disorder.  Y. K. 
indicated that the veteran had difficulty with his temper and 
was given to verbal outbursts, which the veteran explained 
was due to his frustration with his inability to do anything 
physically and the need for the wheelchair.  Insight and 
judgment were fair.  The veteran was competent.  The 
diagnoses included depressive disorder and cannabis abuse.  A 
global assessment functioning score of 55 to 60 was assigned, 
indicating moderate symptoms or moderate difficulty in 
social, occupationally, or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-
IV).  

Analysis

The Board initially finds that VA has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his attorney 
were given notice of the information, medical, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant evidence, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Pertinent medical records were 
obtained and associated with the claims folder, a VA 
examination was conducted, and copies of the reports 
associated with the file.  A hearing was conducted before the 
RO and the veteran withdrew his request for a hearing before 
the Board.  As such, no further development is in order.

A wartime veteran held eligible for pension benefits maybe 
awarded, if eligible, an additional rate of monetary benefits 
over and above the rate paid for ordinary pension.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.  Aid and attendance is 
authorized when a veteran is helpless or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  Id.  A veteran will be considered in need of 
aid and attendance if the veteran is blind or so nearly blind 
so as to have corrective vision of 5/200 or less, 
bilaterally, or concentric contraction of the visual field of 
5 degrees or less; the veteran is confined to a nursing home 
because of mental or physical incapacity; or there is a 
factual need for aid and attendance.  Id. 

A factual need for aid and attendance is based on an 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back 
etc.); an inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a)

It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  Id.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  Id.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Id.  The particular personal 
function(s) that the claimant must be unable to perform must 
be one of the enumerated factors under 38 C.F.R. § 3.352(a), 
but he is not required to satisfy all of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  
Nevertheless, it is "mandatory" for the VA to consider all 
of the above-mentioned factors within the regulation.  Id. 

At the outset, the Board finds that this veteran is not 
blind, nor is he bedridden, nor is he a patient in a nursing 
home.  There is no evidence of an inability to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness, or that he is unable to attend to the wants 
of nature.  He has been found to be mentally competent.  
Although the veteran wears a prosthetic shoe, the frequent 
need of adjustment is not shown.  However, Y. K. has 
testified that she assists the veteran getting in and out of 
the bathtub and in dressing.  Additionally, because of his 
left lower extremity injuries, he is unable to ambulate for 
any appreciable distance without a wheelchair.  

The private examiner in January 2000, found that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  In July 2000, a 
private examiner concluded that the veteran needed constant 
attendance.  Importantly, a VA examiner in July 2000, found 
that the veteran could not protect himself from the hazards 
or dangers of his daily environment.  

Therefore, as the medical examiners have found the veteran is 
in need of assistance due to his disabilities, and the 
veteran has met at least one of the enumerated factors under 
the provisions of 38 C.F.R. § 3.385, i.e., the veteran is 
unable to protect himself from the hazards or dangers of his 
daily environment, the criteria for special monthly pension 
by reason of being in need of regular aid and attendance of 
another person are met.  

Finally, because the Board has decided to grant special 
monthly pension by reason of the veteran being in need of the 
regular aid and attendance of another person, it is not 
necessary to consider whether or not he is entitled to 
special monthly pension on account of being housebound since, 
being the lesser benefit, eligibility for such benefit is 
considered in the event that the criteria for aid and 
attendance benefits are not met.



ORDER

The claim of entitlement to special monthly pension by reason 
of being in need of aid and attendance of another person is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

